 



EXHIBIT 10.2
CONFIDENTIAL TREATMENT REQUESTED
QUALITY AGREEMENT
THIS AGREEMENT made as of the 4th day of January, 2006
BETWEEN:
AVANIR PHARMACEUTICALS,
a corporation existing under the laws of California,
(hereinafter referred to as the “Avanir”)
- and -
PATHEON INC.,
a corporation existing under the laws of Canada,
Specific sites covered by this Agreement:
          ***
          ***
          ***
(hereinafter referred to as “Patheon”)
          WHEREAS Patheon and Avanir are currently negotiating a manufacturing
services agreement (the "MSA”), to which this Quality Agreement will form part
of, wherein Patheon will agree to provide pharmaceutical manufacturing services
in respect of certain Products (as described in Schedule A hereto);
          AND WHEREAS pursuant to the MSA, Avanir is required to provide the
Specifications to Patheon in order for Patheon to provide the Manufacturing
Services;
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 2 -

          AND WHEREAS pursuant to the MSA, Patheon is required to perform the
Manufacturing Services in accordance with the Specifications as provided;
          AND WHEREAS the parties desire to allocate the responsibility for
procedures and specifications impacting on the identity, strength, quality and
purity of the Products;
          NOW THEREFORE in consideration of the rights conferred and the
obligations assumed under the MSA and herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:
ARTICLE 1
RESPONSIBILITIES
     1.1 Subject to the terms and conditions hereinafter set out the parties
agree that Patheon shall be responsible for all the operations that are marked
with “X” in the column titled “Patheon” and that Avanir shall be responsible for
all the operations that are marked with “X” in the column titled “Avanir”. If
marked with “(X)”, cooperation is required from the designated party.
(a) General

                      Avanir   Patheon
1.
  Provide Specifications.   X    
2.
  Manufacture and package Product in strict adherence to the Specifications.    
  X
3.
  Permit audits of all relevant premises, procedures and documentation by
Avanir, and permit inspection by regulatory authorities.       X
4.
  Patheon may arrange for subcontractors to perform specific testing services
for Products and Components; provided that (1) all such subcontractors will be
duly qualified by Patheon under GMP and Applicable Laws to perform such testing;
(2) Patheon will at all times remain fully responsible to Avanir for the
performance of all obligations pursuant to the MSA related to such subcontracted
testing services; and (3) no subcontractors will be utilized to perform release
testing of the Product.       X
5.
  Provide copies of all information and correspondence regarding Annual Product
Reviews when requested by Avanir.       X
6.
  Notify and obtain approval from Avanir prior to implementation of any proposed
changes to the process, materials, testing, equipment or premises that may
affect the Product, such Avanir approval not to be unreasonably withheld.      
X

 



--------------------------------------------------------------------------------



 



- 3 -

                      Avanir   Patheon
7.
  Notify Avanir within *** of receipt of any Form 483’s, warning letters or the
like from applicable regulatory agencies relating to: (i) the Product; or
(ii) if the supply of Products will be affected, the facilities used to produce,
test or package the Product. Responses related to the Product shall be reviewed
and approved by Avanir prior to submission to the applicable regulatory agency,
provided that Patheon reserves the right to respond to such regulatory agencies
without approval, if, in the reasonable opinion of Patheon’s counsel, it is
required to do so.       X
8.
  Notify Avanir within *** of any regulatory authority requests for Product
samples, Batch documentation, or other information related to the Product.      
X
9.
  Conduct operations in compliance with applicable environmental, occupational
health and safety laws and cGMP regulations.       X
10.
  Investigate and resolve all medical and nonmedical Product complaints.   X  
(X)
11.
  Investigate all manufacturing type Product complaints.       X
12.
  Initiate and control a Product recall.   X   (X)
13.
  Liaise with Regulatory Authorities for approval, maintenance and updating of
marketing approval in a timely manner.   X   (X)

          (b) Validation and Process Testing Activities

                      Avanir   Patheon
1.
  Establish applicable master validation plans and maintain a validation program
for the Product.   X   X
2.
  Qualify (IQ/OQ) facilities, utilities and process equipment.       X
3.
  Calibrate instrumentation and qualify computer systems used in the manufacture
and testing of the Product.       X

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 4 -

             
4.
  Prepare and approve all performance qualification and process validation
protocols and reports, for manufacturing, packaging, and analytical testing
operations.   (X)   X
5.
  Review and approve master validation plan, performance qualification and
process validation protocols and reports for the Product.   X   X
6.
  Maintain an appropriate cleaning and cleaning validation program.       X
7.
  Provide toxicological information to be used in the development of a cleaning
program.   X    
8.
  Validate analytical test methods for finished Product.   (X)   X

          (c) Raw Materials

                      Avanir   Patheon
1.
  Provide the master formula.   X    
2.
  Provide approved supplier list. Avanir to audit and approve Component and
Active Material suppliers and ensure cGMP compliance where Avanir stipulates the
supplier. Avanir stipulated supplier shall be included on Avanir’s approved
supplier list (attached hereto as Schedule D). Patheon to audit and approve
Component and Active Material suppliers and ensure cGMP compliance as per
Patheon SOP where Patheon stipulates the supplier. Patheon stipulated supplier
shall be included on Patheon’s approved supplier list (Schedule C). Avanir to
audit and approve, in its sole discretion, all Patheon stipulated suppliers.   X
  X
3.
  Qualify and approve Active Materials supplier(s).   X   (X)
4.
  Provide Active Materials specifications (including Certificates of Analysis).
  X    
5.
  Procure Active Materials (including Certificates of Analysis).   X    
6.
  Provide test methods for Active Materials (if non-Compendial).   X    
7.
  Validate non-Compendial testing methods for Active Materials.   (X)   X
8.
  Analyze and release Active Materials (including documentation and Certificates
of Analysis).   (X)   X

 



--------------------------------------------------------------------------------



 



- 5 -

                      Avanir   Patheon
9.
  Retain reference sample of Active Materials for *** past the expiration date
of the last Batch of Product manufactured with that material in the Product or
such longer period required by law.       X
10.
  Procure inactive ingredients (including Certificates of Analysis).       X
11.
  Provide test methods and method validation for inactive ingredients (if
non-Compendial).   X    
12.
  Analyze and release inactive ingredients (including documentation and
Certificates of Analysis).       X
13.
  Retain reference samples of inactive ingredients for *** past the expiration
date of the last Batch manufactured with that material in the Product or such
longer period as required by law.       X
14.
  Provide to Avanir, at Avanir’s request, by means of a BSE/TSE certificate of
compliance from the raw material vendor, confirmation of any bovine, caprine, or
ovine derived raw materials purchased by Patheon for the manufacture of
Products.       X

          (d) Bulk Manufacture

                      Avanir   Patheon
1.
  Create, control, issue and execute master batch record.       X
2.
  Approve master batch record.   X   X
3.
  Document, investigate and resolve deviations from approved manufacturing
instructions or Specifications. Report and obtain approval from Avanir QA
regarding Quality Deviation Report (“QDR”) type deviations (incidents where
there is a potential to affect Product quality). Provide copies of all QDR’s to
Avanir as part of master batch record.       X

          (e) Bulk Packaging

                      Avanir   Patheon
1.
  Create, control, issue and execute master batch record.       X

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 6 -

                      Avanir   Patheon
2.
  Approve master packaging batch record.   X   X
3.
  Provide specifications for packaging components.       X
4.
  Qualify and approve packaging component suppliers. Patheon to audit and
approve packaging component suppliers and ensure cGMP compliance as per Patheon
SOP where Patheon stipulates the supplier. Patheon stipulated supplier shall be
included on its approved supplier list (Schedule C). Avanir to audit and
approve, in its sole discretion, all Patheon stipulated suppliers.   (X)   X
5.
  Provide test methods and method validation for packaging components. Where
applicable, Patheon will provide such test methods and validation for packaging
components purchased from suppliers on the Patheon approved supplier list only
(Schedule C).   (X)   X
6.
  Procure packaging components.       X
7.
  Analyze and release packaging components.       X
8.
  Retain reference samples of bulk Product for *** past Product expiry or such
longer period as required by law. Avanir to retain legal sample of finished
Product.   (X)   X
9.
  Document, investigate and resolve any deviation from approved packaging
instructions or specifications. Report and obtain approval from Avanir QA
regarding QDR type deviations. Provide copies of all QDR’s to Avanir as part of
master batch packaging record.   (X)   X

          (f) Testing & Release of Finished Product

                      Avanir   Patheon
1.
  Provide finished Product specifications.   X    
2.
  Supply / develop analytical test methods for finished Product.   X   X
3.
  Test finished Product.       X
4.
  Maintain all Batch records for a minimum of *** past Product expiry date and
supply all such records to Avanir upon request.       X
5.
  Maintain records and evidence on the testing of raw materials and
packaging/labelling materials for *** after the materials were last used in the
manufacture or       X

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 7 -

                      Avanir   Patheon
 
  packaging/labelling of the Product.        
6.
  Notify Avanir QA of confirmed out-of-Specification results (“OOS”) within ***
; Patheon to generate QDR and obtain approval of the QDR from Avanir QA.   (X)  
X

          (g) Stability Testing (if required)

                      Avanir   Patheon
1.
  Store stability samples.       X
2.
  Develop and validate stability indicating assay.   (X)   X
3.
  Provide stability testing protocol for finished Product.   X    
4.
  Perform stability testing.       X
5.
  Notify the Avanir of any stability failure for Product supplied to the Avanir.
      X

ARTICLE 2
COMPLIANCE BETWEEN PRODUCT REGISTRATION AND THE MANUFACTURING PROCESS
     2.1 Technical Changes

  (a)   All proposed process changes shall be communicated to the Avanir for
initial review and approval, such Avanir approval not to be unreasonably
withheld. The Avanir shall be responsible for determining whether or not to
initiate registration variation procedures and for maintaining adequate control
over the quality commitments of the marketing authorization made to the
regulatory authorities by the Avanir for Products.     (b)   Following
validation of a process change, Patheon shall deliver a copy of the related
validation report to the Avanir and the associated stability data, if
applicable, as it becomes available.

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 8 -

  2.2   Labelling / Packaging Material Changes         The Avanir may initiate
changes and shall review and approve any Patheon-proposed changes to labelling
or packaging, including a change in the supplier of any labelling or packaging
materials before any such change may be implemented.     2.3   Other Changes    
    Patheon will not make any changes in storage, shipping, facilities or
equipment that affect the Product, or process or procedure used to manufacture
the Product, without first obtaining written approval from Avanir (such approval
not to be unreasonably withheld.     2.4   Permits         The Avanir shall be
solely responsible for obtaining or maintaining, on a timely basis, any permits
or other regulatory approvals in respect of the Products or the Specifications,
including, without limitation, all marketing and post-marketing approvals.

ARTICLE 3
BATCH RELEASE
3.1 Batch review and release shall be the responsibility of a Patheon qualified
person who shall act in accordance with Patheon’s standard operating procedures.
3.2 For each Batch released by Patheon for shipment to the Avanir, Patheon shall
deliver to the Avanir a certificate of compliance, which certificate shall
include a statement that the Batch has been manufactured in accordance with
cGMPs and the Specifications. The Avanir shall have sole responsibility for
release of the Product to the market.
3.3 Patheon shall notify the Avanir within *** in the event of (i) any deviation
during manufacture which affects the quality or efficacy of the Product or
(ii) a confirmed out of specification (OOS) result.
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 9 -

ARTICLE 4
BATCH DOCUMENTATION
4.1 Originals of all Batch documentation will be retained by Patheon for a
period of *** past the expiry date of the Product at which time the Avanir will
be contacted concerning the future storage or destruction of such documentation.
4.2 Patheon will provide a copy of any of the executed Batch documents relating
to Products to the Avanir electronically, by facsimile or courier within *** .
ARTICLE 5
STABILITY
5.1 Patheon shall perform such stability testing as described in a stability
protocol agreed to by both Patheon and the Avanir.
5.2 If a confirmed result indicates that a Product has failed to remain within
stability specifications, Patheon will notify the Avanir within *** .
5.3 Patheon shall provide Avanir with a certificate of analysis following
testing at each mutually agreed stability pull point.
5.4 In the event that the MSA is terminated, Patheon will continue to provide
the Avanir with stability data supporting the acceptability of the Product until
all such Product distributed by the Avanir has reached the end of its
shelf-life.
ARTICLE 6
VALIDATION
6.1 Patheon will perform the qualification, validation and stability services
described in this Quality Agreement on each of three validation Batches of
Product manufactured by Patheon which is necessary to support the validation
portion of Avanir’s NDA submission to the FDA.
6.2 Avanir must ensure that their analytical methods and manufacturing
procedures (including packaging procedures) are validated. If such methods and
procedures are not
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 10 -

validated by the Avanir, then Patheon may assist in validation development with
the costs being borne by the Avanir.
ARTICLE 7
GENERAL
7.1 Any communications with respect to the subject matter of this Agreement
shall be directed, in the first instance, to the person(s) identified in
Schedule B hereto.
7.2 Capitalized terms not otherwise defined herein shall have the meaning
specified in the MSA.
7.3 To the extent of any inconsistency between the terms of this Quality
Agreement and the terms of the MSA the terms of the MSA shall govern.
ARTICLE 8
ADDITIONAL PROVISIONS
8.1 Reporting. Patheon shall provide any and all supporting documentation and
data relating to the manufacture of Product to Avanir upon request and Patheon
will retain sufficient quantities of all shipped Product, Active Materials and
Components to perform at least full duplicate quality control testing. Retained
repository samples and test data of all shipped Product, Active Materials and
Components will be maintained in a suitable storage facility until *** after
expiry or such longer period as may be required by Applicable Laws at which time
Patheon will contact Avanir concerning the future disposition of such materials
and documentation. All such samples and test data will be available for
inspection and testing by Avanir at reasonable intervals upon reasonable notice.
If any Batch of Products fails testing, Patheon and Avanir will jointly
determine the proceedings and methods to be undertaken to investigate the causes
of such failure, including which party will bear the cost of such investigation.
8.2 Adverse Experience Reporting. Each party will notify the other party
promptly and not later than *** after it becomes aware of:
(a) any information concerning any potentially serious or unexpected side
effect, injury, toxicity or sensitivity reaction or any unexpected incidence or
other adverse experience (an “Adverse Experience”) and the severity thereof
associated with the use of the Product, whether or not determined to be
attributable to the Product; or
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 11 -

(b) any information regarding any pending or threatened action which may affect
the safety or efficacy claims of the Product or the continued marketing of the
Product in any nation or jurisdiction.
          8.3 Government Inspection.
Patheon will make its internal practices, books and records relating to its
manufacture of the Product available and allow access to all facilities used for
manufacturing the Product to the FDA and any other Authority having jurisdiction
over the manufacture of the Product for the purposes of determining Patheon’s
compliance with GMP and Applicable Laws.
Patheon will advise Avanir by telephone immediately of any proposed or announced
visit or inspection (and will permit Avanir to be onsite at any such visit or
inspection), and as soon as possible, *** of any unannounced visit or
inspection, by the FDA or any other Authority relating to the Product or any
other inspection or action that could have an adverse effect on the Product or
its manufacturing or delivery schedule.
Patheon will keep Avanir informed of (i) any remediation plan and changes
Patheon adopts to alleviate any concerns raised by the FDA or any other
Authority contemplated by Section 1.1a (7), (ii) its progress in implementing
the remediation plan and changes, and (iii) the formal responses of the FDA or
applicable Authority to such remediation plan and changes and their
implementation.
No Active Materials or Product may be reprocessed without the prior written
consent of Avanir.
Patheon will maintain on-site all of its necessary manufacturing licenses,
permits or approvals required to perform the Manufacturing Services.
Batch Documents. Following the manufacture and packaging of each Batch, and in
accordance with this Quality Agreement, Patheon will provide Avanir with
properly completed copies of all Batch Documents. For purposes of the foregoing,
“Batch Documents” means (a) manufacturing and packaging Batch records completed
in accordance with the Specifications; (b) a Certificate of Compliance for the
Batch ; (c) any out of Specification result investigations associated with
Product; (d) the Certificate of Analysis for the Batch comparing test results to
Specifications; (e) the appropriate disposition notification for the Batch.
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 12 -

              AVANIR PHARMACEUTICALS   PATHEON INC.
 
           
Name:
      Name:    
 
           
Signature:
      Signature:    
 
           
Date:
      Date:    
 
           

SCHEDULE A
PRODUCT(S)

                                         
Product(s)
            Galenic Form         Dosage (strength)        
 
                                       
[***] Bulk
            * **           Dextromethorphan HBr/Quinidine Sulfate ***      
[***] Capsules

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
QUALITY CONTACTS
***
***
 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 14 -

SCHEDULE C
PATHEON APPROVED SUPPLIER LIST

                 
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 



--------------------------------------------------------------------------------



 



- 15 -

SCHEDULE D
AVANIR APPROVED SUPPLIER LIST

                 
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **
***
    * **     * **

 

***   Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the “Mark”). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company’s
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

 